DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5, 12, and 19 are objected to because of the following informalities:  	a) In claim 5 lines 3-5, please change “wherein flat space is a coordinate system in which data points associated with a same stratum-surface are in positioned in a two-dimensional plane.” to 
	-- wherein flat space is a coordinate system in which data points associated with a same stratum-surface are positioned in a two-dimensional plane.--.	b) In claim 12 lines 5-6, please change “wherein flat space is a coordinate system in which data points associated with a same stratum-surface are in positioned in a two-dimensional plane.” to 
	-- wherein flat space is a coordinate system in which data points associated with a same stratum-surface are positioned in a two-dimensional plane.--.	c) In claim 19 lines 5-6, please change “wherein flat space is a coordinate system in which data points associated with a same stratum-surface are in positioned in a two-dimensional plane.” to 
	-- wherein flat space is a coordinate system in which data points associated with a same stratum-surface are positioned in a two-dimensional plane.--.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burlakov et al. (US Pat. Pub. 2015/0088424, hereinafter “Burlakov”).
	In regards to claim 1, Burlakov teaches a method (Burlakov abstract) comprising:
	receiving, by a processing device, a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated by a respective wellbore associated with the well log (Burlakov Figs. 1 and 4 and paragraph [0021] teach a well log correlation tool 205 in a surface unit computer as a processing device for receiving a plurality of well logs 206, and paragraphs [0002] and [0018]-[0019] teach where each well log contains formation property measurements of subterranean strata penetrated by the wellbore as a function of depth (where a formation consists of a succession of rock strata along a depth scale));
	correlating, by the processing device, data points in the plurality of well logs to form a plurality of stratum-surface correlations, each stratum-surface correlation being a respective association between the data points that correspond to a respective surface of a respective stratum of the subterranean strata  (Burlakov paragraphs [0013], [0022]-[0023], [0029], [0066], and [0071]-[0072] teach the well log correlation tool carrying out a correlation workflow from data points in the well log data to generate geological boundary well marker (stratum-surface) correlations between training wells and other drilled wells);

	updating, by the processing device and based on the user input, other stratum-surface correlations that are different from the particular stratum-surface correlation in the plurality of stratum-surface correlations (Burlakov paragraphs [0073] teach running automatic well correlation in the well log correlation tool after the manual corrections to obtain updated new correlation data).

	In regards to claim 2, Burlakov teaches wherein updating the other stratum-surface correlations (Burlakov paragraph [0073]) comprises:
	combining all of the well logs in the plurality of well logs into a plurality of well-log pairs, each well-log pair in the plurality of well-log pairs including two well logs from among the plurality of well logs (Burlakov paragraphs [0071] and [0073] teach combining all of the well logs into multiple well pairs, each well-log pair including two well logs from among the plurality of well logs);
	selecting a well-log pair from the plurality of well-log pairs (Burlakov paragraphs [0070]-[0071] teach selecting a well-log pair (well log A and well log B) from the plurality of well-log pairs);
	determining a correlation between a first well-log and a second well-log in the well-log pair (Burlakov Fig. 3.5 and paragraphs [0070]-[0071] teach determining a correlation (similarity) measure between the well markers of well log A and well log B) by performing dynamic time warping (Burlakov paragraph [0048] teaches where the correlation similarity measure is computed by performing dynamic time warping); and


	In regards to claim 8, Burlakov teaches a system (Burlakov paragraph [0013] teaches a system), comprising:
	a processing device (Burlakov Figs. 1 and 4 and paragraphs [0016]-[0017] and [0074] teach a well log correlation tool in a computer surface unit as a processing device); and
	a memory device that includes instructions executable by the processing device for causing the processing device to (Burlakov paragraph [0075] teaches a non-transitory computer readable storage device (memory) including instructions for causing the processing device to perform embodiments of the invention):
	receive a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated by a respective wellbore associated with the well log (Burlakov Figs. 1 and 4 and paragraph [0021] teach receiving a plurality of well logs 206, and paragraphs [0002] and [0018]-[0019] teach where each well log contains formation property measurements of subterranean strata penetrated by the wellbore as a function of depth (where a formation consists of a succession of rock strata along a depth scale)); 
	correlate data points in the plurality of well logs to form a plurality of stratum-surface correlations, each stratum-surface correlation being a respective association between the data points that correspond to a respective surface of a respective stratum of the subterranean strata (Burlakov paragraphs [0013], [0022]-[0023], [0029], [0066], and [0071]-[0072] teach carrying out a correlation 
	receive user input indicating a correction to a particular stratum-surface correlation of the plurality of stratum-surface correlations (Burlakov paragraphs [0061], [0070], and [0073]-[0074] teach receiving user input indicating alternative correlations or other manual corrections to particular well marker correlations to account for faulting and unconformities); and
	update, based on the user input, other stratum-surface correlations that are different from the particular stratum-surface correlation in the plurality of stratum- surface correlations (Burlakov paragraphs [0073] teach running automatic well correlation in the well log correlation tool after the manual corrections to obtain updated new correlation data).

	In regards to claim 9, Burlakov further teaches wherein the memory device further includes instructions executable by the processing device for causing the processing device to update the other stratum-surface correlations (Burlakov paragraphs [0075] teaches software instructions to carry out the processing steps, including the updating in correlations as described in paragraph [0073]) by:
	combining all of the well logs in the plurality of well logs into a plurality of well-log pairs, each well-log pair in the plurality of well-log pairs including two well logs from among the plurality of well logs (Burlakov paragraphs [0071] and [0073] teach combining all of the well logs into multiple well pairs, each well-log pair including two well logs from among the plurality of well logs);
	selecting a well-log pair from the plurality of well-log pairs (Burlakov paragraphs [0070]-[0071] teach selecting a well-log pair (well log A and well log B) from the plurality of well-log pairs);
	determining a correlation between a first well-log and a second well-log in the well-log pair (Burlakov Fig. 3.5 and paragraphs [0070]-[0071] teach determining a correlation (similarity) measure between the well markers of well log A and well log B) by performing dynamic time warping (Burlakov 
	and updating the other stratum-surface correlations based at least in part on the correlation between the first-well log and the second well-log in the well-log pair (Burlakov paragraphs [0024], [0035], and [0072]-[0073] teach updating other stratum-surface correlations by adjusting target well markers in response to the correlating of the well-log pair).

	In regards to claim 15, Burlakov teaches a non-transitory computer-readable medium that includes instructions (Burlakov paragraph [0075] teaches a non-transitory computer readable storage device including instructions for causing a processing device to perform embodiments of the invention) executable by a processing device for causing the processing device (Burlakov Figs. 1 and 4 and paragraphs [0016]-[0017] and [0074] teach a well log correlation tool in a computer surface unit as a processing device for processing the instructions) to:
	receive a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated by a respective wellbore associated with the well log (Burlakov Figs. 1 and 4 and paragraph [0021] teach receiving a plurality of well logs 206, and paragraphs [0002] and [0018]-[0019] teach where each well log contains formation property measurements of subterranean strata penetrated by the wellbore as a function of depth (where a formation consists of a succession of rock strata along a depth scale));
	correlate data points in the plurality of well logs to form a plurality of stratum- surface correlations, each stratum-surface correlation being a respective association between the data points that correspond to a respective surface of a respective stratum of the subterranean strata (Burlakov paragraphs [0013], [0022]-[0023], [0029], [0066], and [0071]-[0072] teach carrying out a correlation 
	receive user input indicating a correction to a particular stratum-surface correlation of the plurality of stratum-surface correlations (Burlakov paragraphs [0061], [0070], and [0073]-[0074] teach receiving user input indicating alternative correlations or other manual corrections to particular well marker correlations to account for faulting and unconformities); and
	update, based on the user input, other stratum-surface correlations that are different from the particular stratum-surface correlation in the plurality of stratum-surface correlations (Burlakov paragraphs [0073] teach running automatic well correlation in the well log correlation tool after the manual corrections to obtain updated new correlation data).

	In regards to claim 16, Burlakov teaches the non-transitory computer-readable medium further comprising instructions executable by the processing device for causing the processing device to update the other stratum-surface correlations (Burlakov paragraphs [0075] teaches software instructions to carry out the processing steps, including the updating in correlations as described in paragraph [0073]) by:
	combining all of the well logs in the plurality of well logs into a plurality of well- log pairs, each well-log pair in the plurality of well-log pairs including two well logs from among the plurality of well logs (Burlakov paragraphs [0071] and [0073] teach combining all of the well logs into multiple well pairs, each well-log pair including two well logs from among the plurality of well logs);
	selecting a well-log pair from the plurality of well-log pairs (Burlakov paragraphs [0070]-[0071] teach selecting a well-log pair (well log A and well log B) from the plurality of well-log pairs);
	determining a correlation between a first well-log and a second well-log in the well-log pair by performing dynamic time warping (Burlakov Fig. 3.5 and paragraphs [0070]-[0071] teach determining a 
	updating the other stratum-surface correlations based at least in part on the correlation between the first-well log and the second well-log in the well-log pair (Burlakov paragraphs [0024], [0035], and [0072]-[0073] teach updating other stratum-surface correlations by adjusting target well markers in response to the correlating of the well-log pair).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burlakov (US Pat. Pub. 2015/0088424).
	In regards to claim 6, Burlakov teaches further comprising displaying a graphical user interface (GUI) visually representing an initial position of a stratum surface corresponding to the particular 
	wherein the user input comprises moving a component of the GUI from a first location indicating the initial position of the stratum surface to a second location indicating a corrected position for the stratum surface (Burlakov Fig. 3.5 and paragraphs [0070] and [0073] teach manual user input on a GUI that includes changing of places of the markers from a first location to a second location indicating a corrected position for the stratum surface).
	Burlakov fails to expressly teach “dragging” a component.
	However, Burlakov paragraph [0074] teaches a touchscreen, mouse, touchpad, or electric pen as an input device, and Burlakov paragraph [0073] teaches making manual corrections in the changing of places of markers from one position to another.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that the changing of places of markers in Burlakov can be carried out using a input device (such as a mouse) that allows for manual “dragging” of objects on a GUI.  Therefore it would be well within the level of ordinary skill to utilize the well-known “dragging” controls provided by input devices such as a mouse to manually move the positions of the well markers.  

 	In regards to claim 7, Burlakov teaches further comprising updating the GUI to visually represent updated versions of the other stratum-surface correlations (Burlakov paragraph [0073] and Fig. 3.5 teach running automatic well correlation once again to obtain other new correlation data, where the results of the correlations are visually displayed in a GUI screen).

claim 13, Burlakov teaches the system wherein the memory device further includes instructions executable by the processing device for causing the processing device (Burlakov paragraph [0075]) to cause a display device to display a graphical user interface (GUI) visually representing an initial position of a stratum surface corresponding to the particular stratum-surface correlation (Burlakov Fig. 3.4 and paragraph [0069] teach generating a screenshot display on a graphical user interface (GUI) screen representing an initial position of a target well log’s well marker sequence of stratum surfaces, where the surfaces correspond in correlation to the well marker positions of a training well log),
	wherein the user input comprises moving a component of the GUI from a first location indicating the initial position of the stratum surface to a second location indicating a corrected position for the stratum surface (Burlakov Fig. 3.5 and paragraphs [0070] and [0073] teach where the manual user input on a GUI comprises changing places of the markers from a first location to a second location indicating a corrected position for the stratum surface).
	Burlakov fails to expressly teach “dragging” a component.
	However, Burlakov paragraph [0074] teaches a touchscreen, mouse, touchpad, or electric pen as an input device, and Burlakov paragraph [0073] teaches making manual corrections in the changing of places of markers from one position to another.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that the changing of places of markers in Burlakov can be carried out using a input device (such as a mouse) that allows for manual “dragging” of objects on a GUI.  Therefore it would be well within the level of ordinary skill to utilize the well-known “dragging” controls provided by input devices such as a mouse to manually move the positions of the well markers.  

	In regards to claim 14, Burlakov teaches wherein the memory device further includes instructions executable by the processing device (Burlakov paragraph [0075]) for causing the processing 

	In regards to claim 20, Burlakov teaches the non-transitory computer-readable medium further comprising instructions executable by the processing device for causing the processing device (Burlakov paragraph [0075]) to cause a display device to display a graphical user interface (GUI) visually representing an initial position of a stratum surface corresponding to the particular stratum-surface correlation (Burlakov Fig. 3.4 and paragraph [0069] teach generating a screenshot display on a graphical user interface (GUI) screen representing an initial position of a target well log’s well marker sequence of stratum surfaces, where the surfaces correspond in correlation to the well marker positions of a training well log),
	wherein the user input comprises moving a component of the GUI from a first location indicating the initial position of the stratum surface to a second location indicating a corrected position for the stratum surface (Burlakov Fig. 3.5 and paragraphs [0070] and [0073] teach where the manual user input on a GUI comprises changing places of the markers from a first location to a second location indicating a corrected position for the stratum surface).
	Burlakov fails to expressly teach “dragging” a component.
	However, Burlakov paragraph [0074] teaches a touchscreen, mouse, touchpad, or electric pen as an input device, and Burlakov paragraph [0073] teaches making manual corrections in the changing of places of markers from one position to another.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that the changing of places of markers in Burlakov can be .  

Allowable Subject Matter
7.	Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3 contains allowable subject matter because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious the method wherein determining the correlation between the first well-log and the second well-log in the well-log pair comprises: generating a plurality of paths through a plurality of accumulated-error matrices associated with the plurality of sub-sections, each path of the plurality of paths corresponding to a respective accumulated-error matrix and a respective sub-section; and combining the plurality of paths into a single path, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
	Claim 10 contains allowable subject matter because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious the system wherein the memory device further includes instructions executable by the processing device for causing the processing device to determine the correlation between the first well-log and the second well-log in the well-log pair by: generating a plurality of paths through a plurality of accumulated-error matrices associated with the plurality of sub-sections, each path of the plurality of paths corresponding to a respective accumulated-error matrix and a respective sub-section; and combining the plurality of paths into a single path, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 17 contains allowable subject matter because the closest prior art, Sargent (U.S. Pat. Pub. 2016/0112216) fails to anticipate or render obvious the non-transitory computer-readable medium further comprising instructions executable by the processing device for causing the processing device to determine the correlation between the first well-log and the second well-log in the well-log pair by: generating a plurality of paths through a plurality of accumulated-error matrices associated with the plurality of sub-sections, each path of the plurality of paths corresponding to a respective accumulated-error matrix and a respective sub-section; and combining the plurality of paths into a single path, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claims 4-5 depend from claim 3 and contain allowable subject matter for at least the same reasons as given for claim 3.  Dependent claims 11-12 depend from claim 10 and contain allowable subject matter for at least the same reasons as given for claim 10.  Dependent claims 18-19 depend from claim 17 and contain allowable subject matter for at least the same reasons as given for claim 17.  

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Souche et al. (US Pat. Pub. 2016/0124116) discloses Generation of Structural Elements for Subsurface Formation Using Stratigraphic Implicit Function.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner




/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/10/2022